DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gassaway et al. (US20130183464, hereinafter Gassaway) and Streckert et al. (US5667224, hereinafter Streckert).
Referring to claim 1, Gassaway discloses a wire harness (figure 3e), comprising: 
an electrical wire (34); 
an exterior tube (16) into which the electrical wire (cable 1) is to be inserted; and 
a flexible cover (elastic sleeve 12) that includes: 
an exterior tube fixing portion (an elastic sleeve 12 portion on 16) that covers an outer peripheral surface of one end of the exterior tube and is fixed to the outer peripheral surface of the one end of the exterior tube (see figure 3e), 
an electrical wire fixing portion (an elastic sleeve 12 portion on 1 at 13) that covers an outer peripheral surface of the electrical wire led out from the one end the exterior tube and is fixed to the outer peripheral surface of the electrical wire (see figure 3e), and 
(a portion between an elastic sleeve 12 portion on 16 and an elastic sleeve 12 portion on 1 at 13) , which is formed by an elastic member of a constant thickness being folded over (see figure 3e), that is folded over from the exterior tube fixing portion so as to cover the one end the exterior tube, and is furthermore folded over and connected to the electrical wire fixing portion (see figure 3e).  
Gassaway fail to disclose a connection portion extends into the exterior tube.
Streckert discloses a connection portion extends into the exterior tube (seal 44 or 140 having end portions fixed to outer surfaces of exterior member and interior member wherein a connect portion folded and extends into the exterior member, see figures 1 and 4).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Gassaway to have connection member as taught by Streckert because this type of arrangement to have an adjustable seal for maintaining a fluid tight seal at said gap between one member and other member during slight movement of one member relative to other member.

Referring to claim 4, Gassaway in view of Streckert disclose the wire harness according to claim 1, wherein the connection portion of the flexible cover is molded in a state of being folded over twice in a state in which no external force is (see the connection portion in figure 1 and 4 of Streckert as applied in rejection of claim 1).

Referring to claim 6, Gassaway in view of Streckert disclose the wire harness according to claim 1, wherein the flexible cover is formed from the elastic member of a constant thickness. (see 44 in figure 1 and 4 of Streckert and 12 in figure 3e of Gassaway appears to having substantially constant thickness).

Referring to claim 7, Gassaway in view of Streckert disclose the wire harness according to claim 1, wherein the connection portion is an annular diaphragm (see 44 in figure 1 and 4 of Streckert and 12 in figure 3e of Gassaway appears to having substantially constant thickness).

Referring to claim 8, Gassaway in view of Streckert disclose the wire harness according to claim 1, wherein the annular diaphragm includes a folded-over portion that can elastically retract and extend in a radial direction between an inner peripheral surface of the exterior tube and the outer peripheral surface of the electrical wire (see 44 in figure 1 and 4 of Streckert and 12 in figure 3e of Gassaway; Note: Use of word ‘can”defines only intended use).

Referring to claim 9, Gassaway in view of Streckert discloses the wire harness according to claim 1, wherein the electrical wire fixing portion comes into surface contact with the outer peripheral surface of the electrical wire over an axial-(see end portion of 12 on 1 in figure 3e of Gassaway).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gassaway, Streckert and Ogue et al. (US20190115120, hereinafter Ogue).

Referring to claim 2, Gassaway in view of Streckert disclose the wire harness according to claim 1, wherein the electrical wire includes a wire that includes a core wire and an insulating coating that coats an outer peripheral surface of the core wire (insulated conductors 36 in figure 3e of Gassaway), and a braid that is formed by a plurality of metal strands that surround the wire (braid 33 on insulated conductor 36 in figure 3e of Gassaway), and -3-New U.S. Patent Application 

Gassaway in view of Streckert fail to disclose a portion of the braid inside the electrical wire fixing portion is filled with a filling member.  

Ogue discloses a portion of the braid inside the electrical wire fixing portion is filled with a filling member  (a waterproofing filler is disposed on at least one of an inner side and an outer side of the waterproofed portion of the braided wire, see claim 1; see abstract states “The gaps between the plurality of strands of the braided wire and the gap between the braided wire and the small-diameter cylindrical portion of the grommet are filled with the thermoplastic resin”).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Gassaway in view of Streckert to have filler within braid as taught by Ogue because this type of arrangement would increase bonding between insulated conductor and braid as well as to have waterproofed portion of the braided wire to maintain waterproofing between a waterproofing member and the electrical wire.

Referring to claim 3, Gassaway in view of Streckert disclose the wire harness according to claim 2, the wire harness according to claim 2, wherein a space between the braid and the wire is also filled with the filling member (see rejection of claim 3 above).  
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gassaway, Streckert and Sato et al. (US5736677, hereinafter Sato).
 

Referring to claim 5, Gassaway in view of Streckert disclose the wire harness according to claim 4, but fail to disclose wherein the flexible cover includes a slit that is formed in a circumferential portion.

Sato discloses a portion of the braid inside the electrical wire fixing portion is filled with a filling member (slit 51 of 35 in figure 1).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Gassaway in view of Streckert to slit as taught by Sato because the slit 51 ensures excellent wire inserting operability.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847